Exhibit 10.15
Microsoft Confidential
COLLABORATION AGREEMENT
This Collaboration Agreement (“Agreement”) is effective as of August 14, 2009
(“Effective Date”) between Robertson Technologies Licensing LLC, a Nevada
limited liability company located at 4215 Fashion Square Blvd, Suite 3, Saginaw,
MI 48603 and its Affiliates (collectively, “Robertson”) and Microsoft
Corporation, a Washington corporation with principal offices at One Microsoft
Way, Redmond, WA 98052-6399 (“Microsoft”).
Recitals

A.  
Robertson has developed a versatile, interactive knowledge management system
that can be displayed on multiple platforms and is intended to improve
timeliness and accuracy of medical diagnostics.

B.  
Microsoft has developed a mobile services platform that will allow mobile device
users to access certain mobile applications and associated web services from
their mobile devices.

C.  
The parties are interested in working together to provide mobile device users
with access to Robertson’s knowledge management system through mobile
applications that use Microsoft’s mobile services platform, all as set forth in
this Agreement.

D.  
Accordingly and in consideration of the mutual covenants and conditions stated
below, the adequacy of which the parties hereby acknowledge, Microsoft and
Robertson agree as follows:

Agreement

1.  
Definitions

  1.1  
“Affiliate” means, with respect to a given party, any company or other legally
recognizable entity that is controlled by, controls, or is under common control
with such party. “Control” means direct or indirect (e.g., through any number of
successive tiers) ownership of (a) more than 50% of the outstanding shares
having the right to vote for the election of directors or other managing
authority of the subject entity; or (b) in the case of an entity which does not
have outstanding shares (e.g. a partnership, joint venture or unincorporated
association), more than 50% of the ownership interests having the right to make
decisions for the subject entity. Each such corporation, company, or entity will
be deemed an “Affiliate” only so long as such ownership or control exists.

  1.2  
“End User” means an end user of a mobile device.

  1.3  
“Excluded License” means any license that (i) requires, as a condition of use,
modification, and/or distribution of software subject to such license, that such
software, and/or other software combined or distributed with such software, be
(a) disclosed or distributed in Source Code form; or (b) licensed for the
purpose of making derivative works; or (c) redistributable at no charge, or
(ii) is the GNU General Public License version 3, the GNU Affero General Public
License version 3, the GNU Lesser General Public License version 3, or any other
license or contract that includes terms similar to paragraphs 5, 6 or 7 of
Section 11 of the GNU General Public License version 3.

 





--------------------------------------------------------------------------------



 



Microsoft Confidential

  1.4  
“HM Applet” means the mobile device software applet application developed and
owned by Microsoft in accordance with the Specifications, for use on the OneApp
Platform. The HM Applet may be provided in source or object form, with or
without application programming interfaces, in Microsoft’s sole discretion. The
HM Applet includes any Updates provided by Microsoft, which if provided will be
provided without charge.

  1.5  
“HM Revenue” means Net Revenue received by Robertson (i.e., including any of its
Affiliates) from the distribution, use or commercialization of the Robertson
Health Engine with mobile device connections or the HM Applet, including without
limitation subscription service revenues for access from the Robertson Health
Engine or HM Applet (solely, or in addition to other points of access such as
through PCs) to the Robertson Health Engine, as further described in Exhibit C.
“Net Revenue” as used herein means gross revenue received minus only documented
bad debt, returns, and cost of goods sold, each of which deductions shall be
calculated in accordance with generally accepted accounting principles.

  1.6  
“HM System” means the combination of the Robertson Health Engine, and
Microsoft’s HM Applet used to access the Robertson Health Engine.

  1.7  
“Microsoft Revenue Share” means the revenue share to be paid by Robertson to
Microsoft as described in Section 7.2 below

  1.8  
“Object Code” means machine-readable computer software code generated from
Source Code by a compiler, interpreter, assembler, or similar technology.

  1.9  
“OneApp Code” means certain APIs, documentation, tools, Object Code, and/or code
samples. The “OneApp Code” includes any Updates thereto that Microsoft, in its
sole discretion, may provide to Robertson during the Term.

  1.10  
“OneApp Platform” means a mobile platform developed by Microsoft that provides
for the development, distribution and use of applets on certain mobile devices.

  1.11  
“Robertson Health Engine” means a web-enabled service for mobile applications
developed in accordance with the Specifications, and any subsequent derivatives
thereof, that is made available by or on behalf of Robertson or its Affiliates
(either independently or in conjunction with third parties) that, among other
things, hosts healthcare-related content, provides diagnostic information,
and/or stores electronic health records.

  1.12  
“Source Code” means computer software program instructions that must be
translated by a compiler, interpreter, or assembler into Object Code before
execution, and any accompanying documentation.

  1.13  
“Specifications” means the agreed-upon specifications for the HM System attached
hereto as Exhibit B.

  1.14  
“Term” has the meaning given in Section 11.1 below.

  1.15  
“Territory” means the countries set forth in Exhibit D.

  1.16  
“Updates” mean any correction, improvement, bug fix, revision, enhancement,
localization, update, upgrade or other modification.

 

2



--------------------------------------------------------------------------------



 



Microsoft Confidential

2.  
Development.

  2.1  
Development. Robertson will develop the Robertson Health Engine in accordance
with the Specifications, and make it available to Microsoft in accordance with
the schedule set forth in Exhibit A. Microsoft will develop the HM Applet in
accordance with the Specifications and make it available to Robertson in
accordance with the schedule set forth in Exhibit A.

  2.2  
Specifications. The parties will work together in good faith to determine
whether its deliverables in Section 2.1 have been met, in accordance with
Exhibit B. If Robertson fails to meet its obligations to develop the Robertson
Health Engine in accordance with the Specifications, then Microsoft may withhold
any payments due under Section 7.1.

3.  
Microsoft License.

  3.1  
License.

  (a)  
Upon delivery to Robertson of the HM Applet and the OneApp Code in accordance
with the schedule set forth in Exhibit A, Microsoft grants to Robertson a
limited, personal, nonexclusive, nontransferable, non-assignable, royalty-free
license for the Term to internally use, test and evaluate the HM Applet and the
OneApp Code.

  (b)  
Once the HM Applet is accepted by Robertson as meeting the Specifications in
accordance with Exhibit B, and subject to compliance with the terms and
conditions of this Agreement (including Section 3.2), Microsoft grants to
Robertson a limited, personal, nonexclusive, nontransferable, nonassignable,
royalty-free license for the Term to use the HM Applet and the OneApp Code for
the following purposes:

  (i)  
Use, modify and create derivative works of the HM Applet (such derivative works,
the “HM Applet Derivative Works”) for Robertson’s use in designing, developing
and testing the Robertson Health Engine and solely for the OneApp Platform;

  (ii)  
Use the OneApp Code solely for the purposes of developing and testing the HM
Applet; and

  (iii)  
Copy, sublicense and distribute the HM Applet and the HM Applet Derivative Works
as part of the HM System in Object Code form only to End Users in the Territory.

  3.2  
Restrictions. The following restrictions apply to the license grant set forth in
Section 3.1:

  (a)  
Territory. Robertson may only make the HM Applet and the HM System available in
the Territory. Robertson may request that Microsoft add countries to the
Territory, which Microsoft may agree in its sole discretion. Any additional
agreed countries shall be added by amendment to this Agreement.

  (b)  
Platform. Robertson agrees that during the Term, unless otherwise approved by
Microsoft in its sole discretion, which approval will not be unreasonably
withheld, the HM Applet and any HM Applet Derivative Works thereof may only be
used, developed or distributed for the OneApp Platform. In the event that
Microsoft provides its approval under this Section 3.2(b), the HM Revenue share
in Section 7.2 to Microsoft shall increase from forty percent (40%) to fifty
percent (50%) with respect to HM Revenue earned from non-OneApp Platforms.

 

3



--------------------------------------------------------------------------------



 



Microsoft Confidential

  (c)  
End User License Agreement; No Excluded Licenses. Any license of the HM Applet
by Robertson to end users under Section 3.1(b) is subject to end users entering
into the minimum end user license terms set forth in Exhibit C and as may be
amended from time to time per Section 3.3. The license grant set forth in
Section 3.1 does not include any license, right, power or authority to subject
the OneApp Code or the HM Applet or derivative works thereof, including without
limitation the HM Applet Derivative Works, in whole or in part, to any of the
terms of an Excluded License.

  (d)  
Branding. Any distribution by Robertson of the HM Applet, or derivative works
thereof, under Section 3.1(b) shall include branding from Microsoft as mutually
agreed by the parties in writing. This Agreement does not grant Robertson any
other license or other right to use or display any name, trade name, logo,
trademark or other identifier of Microsoft.

  (e)  
Affiliates. Robertson shall be responsible for all rights and obligations under
this Agreement that are granted to or belong to Robertson’s Affiliates. As of
the Effective Date of this Agreement, Robertson shall have entered into written
agreements with its Affiliates that require their compliance with the terms of
this Agreement.

  (f)  
No Excluded Licenses. Robertson will not subject the HM System, in whole or in
part, to an Excluded License. Robertson acknowledges that breach of this section
shall not be compensable by monetary damages, and that Microsoft shall be
entitled to injunctive relief in addition to all other remedies available to it
under law.

  3.3  
Minimum End User License Terms Updates. Upon reasonable notice to Robertson,
Microsoft may update the minimum end user license terms set forth in Exhibit C
to address changes to the features and/or behavior of the HM Applet. Such
updates are subject to Robertson’s approval, which approval shall not be
unreasonably withheld.

4.  
Robertson License Grant

Upon creation of the HM Applet Derivative Works, Robertson grants to Microsoft
and its Affiliates, on behalf of Robertson and its Affiliates, a worldwide,
non-exclusive (subject to Robertson’s license set forth in Section 3.1),
perpetual, irrevocable, royalty-free, sublicensable, fully paid-up right and
license to make, have made, use, sell, offer for sale, import, reproduce,
disclose, publicly perform, publicly display, and create derivative works of the
HM Applet Derivative Works.

5.  
Ownership; Reservation of Rights; Non-Exclusivity.

  5.1  
Ownership/Reservation of Rights. Microsoft agrees that nothing in this Agreement
assigns or transfers to Microsoft (or its Affiliates) any ownership rights in
any Robertson (or Robertson Affiliate) product, service, or technology,
including the Robertson Health Engine, and Robertson agrees that nothing in this
Agreement assigns or transfers to Robertson (or its Affiliates) any ownership
rights in any Microsoft (or Microsoft Affiliate) product, service, or
technology, including the OneApp Platform and the HM Applet. Each party reserves
all rights that it does not expressly grant to the other party in this
Agreement. No additional rights are granted by implication, estoppel or
otherwise.

 

4



--------------------------------------------------------------------------------



 



Microsoft Confidential

  5.2  
Non-Exclusivity/Freedom to Innovate. The parties’ obligations under this
Agreement are non-exclusive. Notwithstanding anything in this Agreement to the
contrary, the restrictions set forth in this Agreement shall not restrict or
limit the right of any party to (a) independently design, develop, acquire,
market, service or otherwise deal in, directly or indirectly, products, services
or technology competitive with those of the other party; or (b) assign personnel
for any purpose. Further, nothing in this Agreement shall obligate any party to
exercise the license rights granted to such party by another party under this
Agreement.

6.  
Customer Support

Robertson and Microsoft agree that, as between the two parties, Robertson is
solely responsible for providing end-user customer support for the Robertson
Health Engine and HM Applet, and Microsoft is solely responsible for providing
technical support to Robertson for the HM Applet.

7.  
Payments.

  7.1  
From Microsoft to Robertson.

  (a)  
Development Fee. In full and complete consideration for the license and other
rights granted to Microsoft in Section 4 above, Microsoft will pay Robertson a
total of One Hundred Thirty-Three Thousand Dollars (US$133,000) as follows:

  (i)  
Fifty Thousand Dollars (US$50,000) to be paid within thirty (30) days following
the Effective Date; and

  (ii)  
Eighty-Three Thousand Dollars (US$83,000) to be paid within thirty days
following, and conditioned upon, the Robertson Health Engine meeting the
Specifications.

  (b)  
Advertising. In the event that Robertson makes advertising available as part of
the HM System through the HM Applet, Robertson will provide Microsoft a right of
first refusal to provide any advertising via the HM System or to deliver
services of the Robertson Health Engine through mobile phones. The parties will
enter into a separate advertising agreement which will include roles and
responsibilities with respect to advertising, as well as any revenue sharing
agreements.

  (c)  
No Other Payments Due from Microsoft. Except as set forth in Section 7.1(a) and
7.1(b) above, no additional amounts are due from Microsoft to Robertson under
this Agreement.

  7.2  
From Robertson to Microsoft. In exchange for the licenses, funding for the
web-enablement of the Robertson Health Engine, and other activities under this
Agreement, Robertson will pay Microsoft forty percent (40%) of all HM Revenue
(or fifty percent (50%) if applicable under Section 3.2(b)) derived from mobile
device connections to the Robertson Health Engine or revenue from the HM System.

  7.3  
Monthly Reporting and Payment by Robertson of Microsoft Revenue Share. Within
thirty (30) days following the last day of each calendar month during the Term,
Robertson will deliver to Microsoft a report detailing the revenue sharing in
Section 7.2 above that was received during the preceding calendar month and the
corresponding Microsoft Revenue Share, in a format specified by Microsoft,
together with payment to Microsoft for the Microsoft Revenue Share for the
preceding month.

 

5



--------------------------------------------------------------------------------



 



Microsoft Confidential

  7.4  
Expenses. Each party is solely responsible for the expenses it may incur to
perform its obligations and carry out the activities described hereunder, except
where expressly provided otherwise in this Agreement.

  7.5  
Payment Terms. Upon receipt of properly submitted invoices from Robertson,
Microsoft will pay such invoice net thirty (30) days, in U.S. Dollars. Any party
to whom payment is owed under this Agreement may assess and the other party will
then pay the lesser of (a) a one and one-half percent (1.5%) monthly charge, and
(b) the highest amount permitted by applicable law with respect to late charges,
on all amounts that are past due from the date due through and including the
date payment is received in full

  7.6  
Microsoft Invoice Tool. Robertson will invoice Microsoft for all amounts due
under this Agreement via the Microsoft Invoice online tool, in accordance with
and subject to the terms of the then-current requirements set forth at
http://invoice.microsoft.com.

  7.7  
Payment Method. Microsoft will make payments according to its then-current
payment policies, which may include payment via ACH electronic payment to
Robertson’s financial institution pursuant to instructions supplied to Microsoft
by Robertson in Microsoft’s ACH Electronic Payment form.

  7.8  
Record Keeping and Audits. Robertson will maintain accurate and adequate books
and records related to its compliance with all terms and conditions of this
Agreement until the date that is three years following the expiration or
termination of this Agreement. Robertson will provide an internationally
recognized independent certified public accountant selected by Microsoft and
approved by Robertson (such approval not to be unreasonably delayed or withheld)
with access to Robertson’s books and records related to its compliance with this
Agreement for purposes of verifying compliance with this Agreement. Audits will
be conducted during regular business hours at Robertson’s facilities. Audits
will not be performed more than once every twelve (12) months, unless an audit
discloses a Material Discrepancy, in which case follow-up audits may be
conducted until the Material Discrepancy has been resolved. Robertson will pay
the costs of any audit(s) that reveal a Material Discrepancy within thirty
(30) days of receipt of an invoice for such costs; otherwise, Microsoft will be
responsible for the costs. “Material Discrepancy” means a discrepancy of ten
percent (10%) or more when compared to the amount that was reported during the
period subject to audit.

  7.9  
Taxes.

  (a)  
Microsoft is not liable for any taxes that Robertson is legally obligated to pay
in connection with this Agreement, and all such taxes (including but not limited
to net income or gross receipts taxes, franchise taxes, and/or property taxes)
will be the financial responsibility of Robertson, provided that Microsoft will
pay to Robertson any sales taxes that are owed by Microsoft solely as a result
of entering into this Agreement and which are required to be collected from
Microsoft by Robertson under applicable law. Microsoft may provide to Robertson
a valid exemption certificate, in which case Robertson will not collect the
taxes covered by such certificate.

  (b)  
If taxes are required to be withheld on any amounts otherwise to be paid by
Microsoft to Robertson, Microsoft will deduct such taxes from the amount
otherwise owed and pay them to the appropriate taxing authority. Microsoft shall
secure and deliver to Robertson an official receipt for any taxes withheld.

 

6



--------------------------------------------------------------------------------



 



Microsoft Confidential

  (c)  
This tax section will govern the treatment of all taxes arising as a result of
or in connection with this Agreement notwithstanding any other section of this
Agreement.

8.  
Marketing and Publicity

  8.1  
Marketing. The parties agree to develop a mutually acceptable marketing plan for
the HM System, including cross-promotion for the OneApp Platform.

  8.2  
Publicity. Robertson and Microsoft will mutually agree to issue no later than
December 31, 2009 a joint press release (text to be agreed upon in advance)
publicizing the collaboration under this Agreement. Otherwise, neither party
will issue a press release regarding any aspect of the parties’ business
relationship under this Agreement, without the other party’s prior written
consent.

9.  
Confidentiality

The parties agree that all disclosures between Robertson and Microsoft under
this Agreement shall be governed by the Non-Disclosure Agreement entered into by
and between Robertson and Microsoft effective on October 5, 2005 (“NDA”). Upon
issuance of the press release described in Section 8.2 above, the existence of
this Agreement will not be confidential. Except as otherwise expressly provided
herein or otherwise agreed between the parties in writing, however, all terms
and conditions in this Agreement shall be kept in confidence. If there is an
inconsistency between the NDA and this Agreement, then this Agreement shall
control but solely to the extent of the inconsistency.

10.  
Representations, Warranties, Disclaimers, Indemnification, Limitations of
Liability

  10.1  
Representations and Warranties. The parties make the following representations
and warranties:

  (a)  
Organization, Good Standing, and Authority. Each party is a corporation duly
organized, validly existing and in good standing, and has all requisite power
and authority to enter into this Agreement and consummate the transactions
contemplated herein; and the individual signing on such party’s behalf has full
authority to bind it to this Agreement.

  (b)  
Compliance with Laws. Robertson represents and warrants that the operation,
distribution, management and availability of the HM System to End Users and
otherwise will comply with all applicable laws and regulations, including
privacy and data sharing laws.

  10.2  
Warranty Disclaimer. EXCEPT AS SET FORTH IN SECTION 10.1 ABOVE, EACH PARTY
DISCLAIMS ALL WARRANTIES, WHETHER EXPRESS, IMPLIED OR STATUTORY (INCLUDING BUT
NOT LIMITED TO, IMPLIED WARRANTIES OF MERCHANTABILITY AND/OR FITNESS FOR A
PARTICULAR PURPOSE) WITH RESPECT TO ANY AND ALL SOFTWARE, DOCUMENTATION OR OTHER
TECHNOLOGY OR MATERIAL (“MATERIAL”) PROVIDED BY EITHER PARTY TO THE OTHER UNDER
THIS AGREEMENT. WITHOUT LIMITING THE FOREGOING AND EXCEPT AS SET FORTH IN
SECTION 10.1, THERE ARE NO WARRANTIES OF TITLE OR NON-INFRINGEMENT WITH RESPECT
TO USE OF ANY MATERIAL PROVIDED BY EITHER PARTY TO THE OTHER HEREUNDER.

 

7



--------------------------------------------------------------------------------



 



Microsoft Confidential

  10.3  
Duty to Defend. Each Party (respectively, the “Defending Party”) will defend the
other Party seeking defense (the “Defended Party) in a lawsuit or other judicial
action (a “Claim”), and pay the amount of any adverse final judgment (after any
appeals) or settlement to which the Defended Party consents, for any Claim made
by an unaffiliated third party to the extent such Claim, if true as alleged,
would constitute (i) a breach of the representations and warranties made by the
Defending Party in this Agreement, (ii) a material breach of Defending Party’s
obligations pursuant to this Agreement, or (iii) a Claim that a Defended Party’s
use of the Defending Party’s software, services, information, logos, trademarks,
or documentation provided under this Agreement (collectively, the “Materials”)
infringes any U.S. patent, copyright, trademark or trade secret of a third
party, to the extent such Claim arises directly from use of the Defending
Party’s Materials, and such Claim would not have arisen but for such use. Such
indemnification does not extend to Claims arising from an Defended Party’s use
of any technologies that may also be necessary to use any or all of the
Defending Party’s Materials, but which technologies are not themselves expressly
part of the Materials (e.g., enabling technologies).

  10.4  
Conditions. With regard to any Claim, either Party’s obligations are subject to
the following conditions: (a) the Defended Party must promptly notify the
Defending Party in writing of the Claim; (b) the Defending Party will have sole
control over defense or settlement of the Claim; and (c) the Defended Party must
provide the Defending Party with reasonable assistance in the defense of the
Claim, for which the Defending Party will reimburse the Defended Party’s
reasonable out-of-pocket expenses. The Defended Party will have the right to
employ separate counsel and participate in the defense at the Defended Party’s
expense. The Defending Party may not settle the claim without the Defended
Party’s prior written consent, if such settlement would result in any admission
or liability by the Defended Party or limitation upon the future actions of the
Defended Party.

  10.5  
EXCLUSION OF DAMAGES. TO THE MAXIMUM EXTENT PERMITTED BY APPLICABLE LAW, IN NO
EVENT WILL ANY PARTY BE LIABLE FOR ANY INCIDENTAL, SPECIAL, CONSEQUENTIAL,
EXEMPLARY, PUNITIVE OR INDIRECT DAMAGES WHATSOEVER ARISING OUT OF OR RELATING TO
THIS AGREEMENT, EVEN IF SUCH PARTY HAS BEEN ADVISED OF THE POSSIBILITY OF SUCH
DAMAGES, PROVIDED THAT THIS SECTION 10.5 SHALL NOT APPLY TO (A) A BREACH OF THE
CONFIDENTIALITY OBLIGATIONS UNDER SECTION 9 ABOVE, OR (B) THE INDEMNIFICATION
OBLIGATIONS UNDER SECTION 10.

  10.6  
LIMITATION OF LIABILITY. TO THE MAXIMUM EXTENT PERMITTED BY APPLICABLE LAW, THE
TOTAL MAXIMUM LIABILITY OF MICROSOFT TO ROBERTSON FOR ANY AND ALL CLAIMS
WHATSOEVER ARISING OUT OF OR UNDER THIS AGREEMENT WILL NOT EXCEED THE AMOUNTS
PAID BY MICROSOFT TO ROBERTSON HEREUNDER.

  10.7  
Application. The limitations on and exclusions of liability for damages under
Sections 10.5 and 10.6 apply regardless of the form of action, regardless of
whether any remedy otherwise provided under this Agreement, at law or equity has
failed its essential purpose, and regardless of whether the liability is based
on breach of contract, tort (including negligence), strict liability, breach of
warranty, or any other legal theory. For avoidance of doubt, for purposes of
Robertson’s liability to Microsoft under this Agreement (and Robertson’s duty to
defend and pay judgments under Section 10.3), “Robertson” includes all of
Robertson’s Affiliates (including Robertson Wellness, LLC and NxOpinion, LLC).

 

8



--------------------------------------------------------------------------------



 



Microsoft Confidential

11.  
Term and Termination

  11.1  
Term. The term of this Agreement will commence on the Effective Date and
continue until December 31, 2012, unless terminated earlier under Section 11.2
(“Term”).

  11.2  
Termination for Cause.

  (a)  
Subject to Section 11.2(b) below, either Microsoft or Robertson may terminate
this Agreement on written notice if the other party materially breaches this
Agreement and such material breach remains uncured for thirty (30) days
following expiration written notice of same from the other party.

  (b)  
Either party may terminate this Agreement immediately upon written notice if the
other party breaches Section 9 of this Agreement.

  11.3  
Effect of Expiration or Termination.

  (a)  
General. Termination of this Agreement will be without prejudice to any right or
remedy of any party arising out of any breach hereof.

  (b)  
Any Expiration or Termination. Upon termination or expiration of this Agreement
for any reason, Sections 1, 3, 4, 5, 6, 7, 9, 10, 11.3 and 12 and all Exhibits
referenced in the foregoing Sections shall survive such termination or
expiration.

12. Miscellaneous

  12.1  
Notices. All notices and requests in connection with this Agreement must be in
writing and will be deemed given as of the day they are received, either by
messenger, delivery service, or in the United States of America mails. Any
mailed notice must be sent postage prepaid, certified or registered, or return
receipt requested. Notices must be addressed as follows (or to such other
address as a party may designate pursuant to this notice provision):

     
To Robertson
  To Microsoft
Attn:
  Attn:
Robertson Technologies Licensing, LLC
  Microsoft Corporation
4215 Fashion Square Blvd, Suite 3, Saginaw, MI
48603
  One Microsoft Way
Redmond, WA 98052-6399

      Phone: (989) 799-8720   Phone: (425) 882-8080 Fax: (989) 799-8865   Fax:
(425) 936-7329
Copy to:  
  Michael T. Raymond, Esq.    
 
  Dickinson Wright PLLC   Copy to: Legal & Corporate Affairs
 
  301 East Liberty, Suite 501   Fax: (425) 706-7409
 
  Ann Arbor, Michigan 48104    
 
  Fax: (734) 623-1625    

 

9



--------------------------------------------------------------------------------



 



Microsoft Confidential

  12.2  
Relationship of the Parties. Each party is an independent contractor with
respect to the other and has no authority to act on behalf of or bind the other.
Nothing in this Agreement may be construed as creating any other form of
relationship between the parties (including an employer-employee relationship, a
partnership, or a joint venture).

  12.3  
Governing Law and Venue. This Agreement will be construed and controlled by the
laws of the State of Washington without regard to its choice of law rules. The
parties consent to exclusive jurisdiction and venue in the federal courts
sitting in King County, Washington, unless no federal jurisdiction exists, in
which case the parties consent to exclusive jurisdiction and venue in the
Superior Court of King County, Washington. Robertson waives all defenses of lack
of personal jurisdiction and forum non conveniens. Process may be served on
either party in the manner authorized by applicable law or court rule.

  12.4  
Attorneys’ Fees. If any party employs attorneys to enforce any rights arising
out of or relating to this Agreement, the substantially prevailing party will be
entitled to recover its costs, including reasonable attorneys’ fees.

  12.5  
Assignment. This Agreement is binding upon and shall inure to the benefit of
each party’s respective successors and lawful assigns. Notwithstanding the
foregoing, Robertson shall not transfer nor assign this Agreement, in whole or
in part, to any third party (including Affiliates that are not Affiliates as of
the Effective Date), by operation of law, contract, or otherwise, without
Microsoft’s prior written consent.

  12.6  
Construction. If a court of competent jurisdiction finds any term of this
Agreement, or portion thereof, unenforceable, that term will be enforced to the
maximum extent permissible to effect the intent of the parties, and the
remainder of this Agreement will continue in full force. The parties agree that
this Agreement is to be interpreted according to the plain meaning of its terms
and without any presumption that it should be construed to favor any party. Any
list following terms such as “including” or “e.g.” is illustrative and not
exhaustive, unless qualified by terms such as “only” or “solely.” All references
(e.g., to sections, parties, and Exhibits) are to the sections of, parties to,
and Exhibits to this Agreement, unless stated otherwise. All captions are
intended solely for the parties’ convenience, and none will affect the meaning
of any term. The words “written”, “in writing”, or similar words refer to a
non-electronic, paper document only, except where email or fax is expressly
authorized.

  12.7  
Waivers/Remedies/Exhibits. No waiver of any breach hereof will waive any other
breach, and no waiver will be effective unless made in writing and signed by the
waiving party’s authorized representative. All remedies hereunder are cumulative
and in addition to other remedies at law or equity, subject only to any express
limitations herein. All referenced Exhibits are deemed incorporated herein.

  12.8  
Export. Each party agrees to comply with all applicable international and
national laws, including the U.S. Export Administration Regulations, as well as
destination restrictions issued by U.S. and other governments.

  12.9  
Entire Agreement. This Agreement, together with its Exhibits and the NDA
constitute the entire agreement between the parties with respect to the subject
matter hereof and supersede all prior and contemporaneous communications on such
subject matter. This Agreement shall not be modified except by a written
agreement dated after the Effective Date and signed on behalf of Robertson and
Microsoft by their respective duly authorized representatives.

 

10



--------------------------------------------------------------------------------



 



Microsoft Confidential

  12.10  
Execution in Counterparts; Faxed Signatures. This Agreement may be executed in
counterparts, each of which when so executed and delivered will be deemed an
original, and such counterparts together will constitute one instrument. This
Agreement may be executed by facsimile (“faxed”) signature, and each party
agrees that it will not contest the validity of the execution of this Agreement
solely on the basis of any signature being a facsimile transmission. A facsimile
copy of this Agreement, including the signature pages, will be deemed to be an
original. Notwithstanding the foregoing, the parties will each deliver original
execution copies of this Agreement to one another as soon as practicable
following execution.

[SIGNATURE PAGE FOLLOWS]

 

11



--------------------------------------------------------------------------------



 



Microsoft Confidential
[SIGNATURE PAGE]
THIS AGREEMENT is entered into by the parties as of the Effective Date.

                Robertson Technologies   Microsoft Corporation    
 
             
By: NxOpinion LLC, its sole member
  By:  /s/ Amit Mital    
 
       
 
   
 
          /s/ Joel Robertson   Name: Amit Mital                  
By: Joel C. Robertson, its Manager    
Title: CVP    
 
             
Date Signed:
      Date Signed: 8/17/2009    
 
             

 

12



--------------------------------------------------------------------------------



 



Microsoft Confidential
Exhibit A
Development Milestones and Schedule
On or before August 31, 2009
OneApp Health manager diagnosis and patient data collection screens — 40%
On or before September 30, 2009
OneApp Health manager diagnosis and patient data collection screens — 100%
On or before October 31, 2009
OneApp Health manager integration with NxOpinion — 100%

 

13



--------------------------------------------------------------------------------



 



Microsoft Confidential
Exhibit B
Specifications, Testing, and Acceptance
The Specifications are set forth in the following documents:
Robertson’s Specifications: “Aditi Proposal for NxOpinion Redesign to Robertson
technologies”
Microsoft’s Specifications: “NxOpinion Health Manager,” created 6/26/09, updated
7/22/09

 

14



--------------------------------------------------------------------------------



 



Microsoft Confidential
Exhibit C
Minimum End User License Terms
The HM Applet license terms must constitute a legally binding agreement between
Robertson and the applicable end user under applicable law and must contain the
following minimum provisions:

  •  
Grant to end users solely for personal use and not for further redistribution

  •  
Limitation to use the HM Applet solely with the Robertson Health Engine

  •  
Full and effective limitation of liability (including a disclaimer of all
non-direct damages) and warranty disclaimer as to Microsoft

  •  
It must specify that the HM Applet is licensed, not sold and otherwise protect
Microsoft’s intellectual property rights and reserve all rights not expressly
granted

  •  
Accurate and customary privacy policy and disclosures consistent with applicable
law

  •  
It must preclude the end user from making any derivative works of the HM Applet

  •  
It must make the end user’s rights to use or access the HM System through the HM
Applet conditional on the end user’s compliance with the HM Applet license terms

  •  
It must expressly prohibit reverse engineering, decompiling, or disassembling
the HM Applet, except as otherwise specifically permitted by applicable law
notwithstanding such prohibition

  •  
It will prohibit end user from accessing or using the HM Applet from any
jurisdiction from which such access or use is not permitted under applicable law

 

15



--------------------------------------------------------------------------------



 



Microsoft Confidential
Exhibit D
Territory

  1.  
India
    2.  
China
    3.  
So. Africa
    4.  
Ghana
    5.  
Democratic Republic of Congo
    6.  
Zimbabwe
    7.  
Zambia
    8.  
Rwanda
    9.  
Uganda
    10.  
Nigeria
    11.  
Morocco
    12.  
Algeria
    13.  
Tunisia
    14.  
Libya
    15.  
Egypt
    16.  
Saudi Arabia
    17.  
Yemen
    18.  
Dubai
    19.  
Dominican Republic

 

16